DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-6 and 9-18) with species 3
endonuclease and HLA-E in the reply filed on 10/7/2022 is acknowledged.  The traversal is on the ground(s) that there is no serous burden for the examiner to examine all the group together.  This is not found persuasive. As set forth in the restriction requirement, the instant application is national stage of international PCT application. Lack of unity of the inventions among groups 1-4 is based on whether the special technical feature that links group 1-4 is a contribution over the prior art or not.  In the restriction requirement, the Office presented a reference WO2016142532 teaching an engineered T cell comprising gene encoding a NK inhibitor that inhibits the NK cell activity to avoid NK cell mediated immune surveillance. Thus, the Office considered that the special technical feature of group 1 as well as the special technical feature lining each of the groups is not a contribution over the prior art, therefore the unity of the groups is lacking defined by PCT Rule 13.2.  For the reason, the requirement is still deemed proper and is therefore made FINAL.
Claims 7-8, 21-23, 25-27, 29-31, 34-35, and 38-39 have been cancelled.
Claims 1-6, 9-20, 24, 28, 32-33, and 36-37 are pending.
Claims 19-20, 24, 28, 32-33, and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 9-18, drawn to a method of preparing engineered primary immune cells for cell immunotherapy comprising providing cell comprising T-cells and introducing nucleic acid encoding NK cell inhibitor, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 4/9/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is vague and indefinite in the recitation of “Uniprot ref.: #Q9BZM6”. The use of Gene Bank Access NO to identify a particular sequence renders the claims indefinite because Gene Bank Access NO is often changed, therefore, specific SEQ ID NO is required in the claim.  
Claim 17 recites a phrase “such as UL16…”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2173.05(d) Exemplary Claim Language (“for example,” “such as”) [R-07.2015] Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends claim 9 that depends on claim1 and recites “the activity of said endogenous promoter at said endogenous locus……Since the previous claims 1 and 9 do not recite endogenous promoter, the recitation of claim 12 does not further limit the previous claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 9, 12, 13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duchateau et al (WO2016142532, published March 2016).
Duchateau et al teach a method of producing engineered T cell, wherein the method comprises providing a primary T cell (claim 14, page 54, 67-68) and introducing into the T cells an exogenous polynucleotide encoding a regulator protein NKG2D ligand for regulating NK cell functions including inhibitory function (page 4 and 40-42), wherein the NKG2D ligand polynucleotide is inserted into MHC B2M or TCR endogenous gene with specific rare-cutting endonuclease TALE or Cas 9 etc., wherein the engineered T cell composes inactivated gene expression of B2M or TCR,  and also secreted NKG2D ligand (page 7, 26, 60-61, 67, and 75).  Duchateau et al further teach that the nucleic acid broken by rare-cutting endonuclease is integrated/repaired by homologous recombination in said immune cell (T cell, page 24-25).  Duchateau et al teach that exogenous polynucleotide encoding NKG2D ligand polynucleotide is integrated under transcriptional control of endogenous promoter EF1α or promoter T7 (page 59).  Duchateau et al also teach that the T cell comprises a chimeric antigen receptor (CAR, figure 3, page 7, entire document).  Duchateau et al teach a viral MHC homolog UL18 fused to MHC (B2M) fused to UL18, which is intergraded with NKG2D ligand and cites references teaching human cytomegalovirus (HCMV) viral protein fragment UL16 to perform the same function (page 40, section: expression NKG2D ligand and page 41, table 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claim 1-6, 9, 10-11, 12, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al (WO2016142532, published March 2016) in view of Eyquem et al (Nature 543 113-117, published Feb 2017).
The teachings of Duchateau et al on a method of preparing engineering immune cells comprising CAR are set forth above. 
Duchateau et al do not teach that exogenous sequence encoding the CAR is integrated at TCR locus (claims 10-11).
Eyquem et al teach integrating CD19 specific CAR polynucleotides into T cell receptor alpha constant (TRAC) locus by endonuclease Cas9.  Eyquem et al teach that the integration results in uniform CAR expression in humain peripheral blood T cells and enhancing T cell potency for leukemia in vivo in mouse model (entire document, abstract and figure 1-3 in particular). Eyquem et al conclude that targeting of CARs to a TCR locus provide a safer therapeutic T cell by minimizing the risks of insertional oncogenesis and TCR induced autoimmunity and alloreactivity (page 117, left col).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to such CAR-T cells with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to apply the teaching of Eyquem et al to the teachings of Duchateau et al in order to benefit CAR-T immunotherapy by reducing the risk of inducing autoimmunity and alloreactivity because Eyquem et al have shown the integration CAR to TCR results in uniform CAR expression and T cell potency for leukemia.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make engineered CAR-T cell because Eyquem et al have shown a method of integrating a polynucleotide of CAR into TCR locus and Duchateau et al have shown a method of making engineered T cell using primary T cell and expressing an NK cell inhibitor integrated by specific endonuclease TALE.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

2.	Claim 1-6, 9, 12, 13, 14-16, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al (WO2016142532, published March 2016) in view of Gornalusse et al (Nat Biotechnol. 35: 765-772, Aug 2017).
The teachings of Duchateau et al on a method of preparing engineering immune cells comprising insertion of exogenous polynucleotide sequence encoding for an NK cell inhibitor NKG2D ligand to inactivate B2M expression is set forth above.  
Duchateau et al do not teach an NK cell inhibitor being HLA-G or HLA-E (claims 14-16).
Gornalusse et al teach a method of knock-in HLA-G or HLA-E gene into B2M locus that results in expression of B2M-/- in transfected cells, wherein the HLA-E can be single, dimer or trimer linked with (G4S)4 linker (figure 1, page 2-4).  Gornalusse et al teach that HLA-E binds to NK receptor such as NKG2A+ NK cell and reduces NK-mediated lysis of CD45+ lymphocytes, which could reduce HLA expression raised safety concerns in clinic and cellular therapies (page 5 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make an engineered CAR-T cells with HLA-E knock-in to B2M with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to apply the teaching of Gornalusse et al to the teachings of Duchateau et al in order to benefit reducing NK cell ability of lysis of lymphocyte in cellular and immune therapy because Gornalusse et al have shown integration HLA-E to B2M to knock-out the expression and activity of B2M, MHC molecule.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make engineered T cell comprising NK cell inhibitor knock-in MHC because Duchateau et al have shown a method of making engineered T cell using primary T cell and expressing an NK cell inhibitor integrated by specific endonuclease TALE and because Gornalusse et al have shown a method of integrating a polynucleotide encoding single, dimer, and trimer HLA-E into B2M endogenous locus.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642